Citation Nr: 1814982	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  10-08 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a heart disorder, to include as secondary to service-connected sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1983 to April 1987, from June 1987 to September 1991, and from July 1996 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014, April 2016, and March 2017, the Board remanded the case for additional development and it now returns for further appellate review.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence establishes that the Veteran's heart disorder, diagnosed as congenital non-compaction cardiomyopathy, pre-existed service and was not aggravated by service.

2.  The Veteran's heart disorder, diagnosed as congenital non-compaction cardiomyopathy, was not caused or aggravated by his service-connected sleep apnea.   


CONCLUSION OF LAW

The criteria for service connection for a heart disorder have not been met.  38 U.S.C. §§ 1110, 1111, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C. 
§ 1111; 38 C.F.R. § 3.304(b). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby, 1 Vet. App. At 227).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the veteran's service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition. Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

If a pre-existing disability is noted upon entry into service, then the veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability. In that case, 38 U.S.C. § 1153 applies and the burden falls on him or her, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); 38 C.F.R. § 3.306. 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have pre-existed service. 38 C.F.R. 
§§ 3.303(c), 4.9. Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90 (July 18, 1990). Service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation. 38 C.F.R. §§ 3.303 (c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service. See VAOPGCPREC 82-90, VAOPGCPREC 67-90. The VA General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating." See VAOPGCPREC 82-90 at para. 2. 

As noted above, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111. See 38 C.F.R. § 3.303(c); see also Quirin, 22 Vet. App. at 397; Terry, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply"). However, a congenital defect can still be subject to superimposed disease or injury. VAOPGCPREC 82-90. If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability. Id.   

However, if it is determined during service that a veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service. That is, the presumption of soundness still applies to congenital diseases that are not noted at entry. Quirin, 22 Vet. App. at 396-397. Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service. Monroe v. Brown, 4 Vet. App. 513, 515 (1993). VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service. See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253  (1990). 

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993). In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397. It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so, whether there was aggravation during service.  Id. at 395.

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Service connection may not be established on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends his current heart disorder is unrelated to the heart murmur he was noted to have at birth, and instead manifested during service.  In the alternative, he claims that his service-connected sleep apnea caused or aggravated his heart disorder.

The evidence of the record shows that the Veteran has a current diagnosis of congenital non-compaction cardiomyopathy as evidenced by his June 2014 VA examination.  In this regard, the examiner opined that such heart disorder clearly and unmistakably preexisted, and was not aggravated by, service.  

Moreover, an April 2017 examiner opined that the Veteran's non-compaction cardiomyopathy, which she described as a defect, existed from birth was clearly and unmistakably not aggravated beyond its natural progression due to military service.  The Board finds that, although the April 2017 examiner wrote "defect" to discuss the congenital condition is at issue, the whole of her opinion suggests that she intended to refer to the congenital condition as a "disease."  In this regard, a medical examination report must be read as a whole in determining its adequacy.  The Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (citing Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)).  Thus, the Board finds that the examiner most likely intended to write "disease" to define the Veteran's congenital non-compaction cardiomyopathy.  Therefore, the only remaining issues are whether the presumption of soundness has been rebutted, and, if so, whether the Veteran's heart disorder was aggravated during service.  Quirin, 22 Vet. App. at 395.

In this regard, the Veteran's service treatment records (STRs) contain entrance and discharge examinations from his first two periods of service from June 1983 to April 1987 and from June 1987 to September 1991, which do not show a notation of a heart murmur pre-existing service and the Veteran's heart was found normal on both his entrance and discharge examinations.  Although the January 1996 examiner noted that the Veteran reported having a heart murmur as a child, his heart was noted as normal on a concurrent enlistment examination prior to the start of his third period of active duty.  The examiner stated that he could not hear a heart murmur at that time.  However, a July 1996 service treatment record reflects that the Veteran underwent a cardiac evaluation for the reported murmur.  The Veteran was found to have a mild left ventricular dysfunction of unclear origin, which was completely asymptomatic.  In October 2004, the Veteran reported that, after returning from the Persian Gulf, he had experienced multiple episodes of heart palpitations while deployed and continued to report episodes of heart palpitations.  Moreover, the Veteran reported palpitations during his 2008 separation examination.  

Following service, the Veteran was afforded a VA examination in October 2008 at which he was diagnosed with mild mitral regurgitation and trace tricuspid regurgitation.  The examiner noted the Veteran was experiencing no chest pain pathology at the time of the examination.

In its March 2014 remand, the Board found that it was necessary to obtain an opinion as to whether the Veteran had a heart disorder that existed prior to his entrance into service, and if so, such was aggravated during service.  Pursuant to the March 2014 remand, the Veteran was afforded another VA examination in June 2014.  The VA examiner reviewed all of the records, including the Veteran's STRs, post-service treatment records, and prior diagnostic testing.  Such examiner noted the Veteran's 2008 ECHO, which listed a biventricular enlargement with mild thickening of the left ventricle and a normal ejection fraction of 67 percent.  She also noted that mitral, tricuspid, and aortic valves appeared structurally normal.  Importantly, a 2013 MRI showed heavy trabeculation consistent with spongiform cardiomyopathy.  The June 2014 VA examiner diagnosed the Veteran with congenital non-compaction cardiomyopathy with residual murmur, palpitations, abnormal ECHO, intermittent bradycardia, and abnormal EKG.  She opined that his congenital condition was not aggravated beyond its natural progression due to military service.  As rationale, she explained that the Veteran had strong positive family history of heart problems.  He recalled a heart murmur in childhood and reported palpitations for as long as he could remember.  He completed many years of military service without duty limitations due to his pre-existing heart condition.  Moreover, the examiner explained that the Veteran reported activities with 12 or more METs equivalent tolerated without limitation and review of all the evidence showed that the condition clearly and unmistakably existed prior to entering active duty.  Although the condition continued throughout service, the examiner concluded that it was not aggravated by the demands of service.  

In March 2017, the Board remanded the case for an addendum opinion addressing whether the Veteran's heart disorder was a congenital defect or disease and, if a disease, whether such was clearly and unmistakably not aggravated by the Veteran's active service. 

As such, another addendum opinion was provided in April 2017 by the same examiner who conducted the Veteran's June 2014 VA examination.  In her addendum opinion, the examiner opined that the Veteran's congenital non-compaction cardiomyopathy, which, as discussed above, was a disease, that existed from birth was clearly and unmistakably not aggravated beyond its natural progression due to military service.  As rationale, the VA examiner explained that there was evidence that the condition continued throughout service, but was not aggravated by the demands of service.  She further noted that cardiomyopathy with left ventricular impairment was diagnosed in 2013 after the Veteran's first significant symptomatic episode of palpitations associated with lightheadedness that required urgent medical evaluation.  At such time, she noted, the diagnosis of the condition was better than expected given the Veteran's strong family history of heart disease and past history of heavy etoh [(alcohol)] consumption.  Moreover, the regular physical demands of active duty service and laborious occupation of a landscaper most likely improved his overall cardiac function.  

The examiner also considered the Veteran's STRs showing cardiac evaluations and complaints, to include the Veterans reports of his heart condition worsening in service.  In this regard, the examiner opined that the palpitations were most likely due to his pre-existing cardiac condition.  She also noted that cardiac evaluation for the symptom palpitations show EKG evidence of left ventricular hypertrophy and right bundle branch block with underlying normal sinus rhythm that was not treated medically; however, the condition was monitored and reported unchanged after being cleared medically fit for full duty and performing all PRT (physical readiness test) and military duties without limitation.  Moreover, the findings on EKG in service were consistent with what was medically expected in the presence of congenital non-compaction cardiomyopathy due to the clearly defined pathologic changes.  The pathologic changes included prominent trabeculae and deep intertrabecular recesses, resulting in thickened myocardium with two layers consisting of non-compacted myocardium and a thin compacted layer of myocardium that alter the electrical impulse through the myocardium.  
 
The examiner also referenced the Veteran's 2008 separation examination where he reported palpitation episodes.  She also noted that his STRs showed an onset of the condition in 1996 that resulted in full cardiac evaluation, but no treatment was necessary and he was determined fit for full duty without limitation.  The examiner discussed the Veteran's 2008 VA examination where he again reported palpitation episodes without chest pain, which was a symptom that was not reported as an impediment to his work or daily activity and did not warrant medical treatment. 

Moreover, the April 2017 examiner concluded that the Veteran had no impediment in his overall cardiac function or MET capacity due to the pre-existing heart condition based on objective testing (left ventricle ejection fraction normal and normal left and right ventricle function) in conjunction with the Veteran's August 2013 reported exercise capacity converted to objective data, he is able to run for exercise for about 3 miles without chest pain or undue shortness of breath, and an event monitor with no symptoms for 30 days.

With regard to the Veteran's claim that his heart disorder is caused or aggravated by his sleep apnea, the June 2014 VA examiner opined that his congenital non-compaction cardiomyopathy was less likely as not due to or related to his service-connected condition.  As rationale, he explained that there was no objective evidence that the claimed heart condition was proximately due to or the result of any service-connected condition, to include sleep apnea.  Risk factors for congenital non-compaction cardiomyopathy include strong genetic predisposition, a history of etoh [(alcohol)] consumption, possible hypertension, and dyslipidemia.

In its April 2016 remand, the Board determined that an addendum opinion as to whether it was at least as likely as not that the Veteran's sleep apnea aggravated his heart disorder.  

Accordingly, an addendum opinion was provided in May 2016 by the same examiner who conducted the Veteran's June 2014 VA examination.  In her addendum opinion, the examiner opined that the Veteran's congenital non-compaction cardiomyopathy was less likely as not aggravated beyond its natural progression due to his service-connected sleep apnea.  She noted that extensive review of the claims file and review of all cardiac diagnostic studies were silent to acute or chronic worsening or exaggeration of congenital heart condition due to service-connected sleep apnea.  Moreover, sleep apnea was diagnosed as mild in 2008 and sleep studies did not show prolonged apnea with significant hypoxia to a degree severe enough to cause increased cardiac inotropic response, chronotropic response, or unfavorable myocardial remodeling.  Additionally, the Veteran's cardiology evaluation in 2015 showed his heart condition as stable since his last VA examination.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a heart disorder, diagnosed as congenital non-compaction cardiomyopathy, to include as secondary to his service-connected sleep apnea.  In this regard, the Board places great weight on the June 2014, May 2016, and April 2017 VA opinions that concluded that there was clear and unmistakable evidence that such heart disorder pre-existed his service and was not aggravated by his service, and that such heart disorder was not caused or aggravated by his service-connected sleep apnea.  The Board finds that such opinions clearly reflect consideration of the Veteran's medical records and provide a complete rationale supported by the evidence of record.  Furthermore, the opinions offer clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board accords great probative weight to the June 2014, May 2016, and April 2017 VA opinions. 

In reaching such conclusions, the Board has considered the Veteran's lay statements that his heart disorder is related to the aforementioned in-service experiences or, in the alternative, that such disorder is caused or aggravated by his service-connected sleep apnea.  However, the Board finds that the question regarding the potential relationship between the Veteran's heart disorder and any instance of his service or his service-connected sleep apnea to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

In this regard, while the Veteran is competent to describe his in-service experiences and current cardiac symptomatology, the Board accords his statements regarding the causation or aggravation of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation or aggravation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In the instant case, the question of causation or aggravation of his heart disorder involves a medical subject concerning an internal cardiac process extending beyond an immediately observable cause-and-effect relationship in that such requires knowledge of the inner workings of the heart.  Therefore, as the Veteran does not have the appropriate medical training and expertise to determine the causation or aggravation of his heart condition, his lay assertions in this regard have no probative value. 

Based on the foregoing, the Board finds that service connection for a heart disorder, to include as secondary to the Veteran's service-connected sleep apnea, is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a heart disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


